DETAILED ACTION
Claims 1-15 are pending before the Office for review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 the word “cycle is misspelled and the claim does not end in a “.” Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIMURA et al (U.S. Patent Application Publication 2015/0140822) in view of KIKUCHI et al (U.S. Patent Application Publication 2014/0302683).
With regards to claim 1, 3 and 11, Yoshimura discloses a method for forming a stair-step structure in a stack on a substrate in a plasma processing chamber, wherein the stack comprises a plurality of silicon oxide (L1) and silicon nitride (L2) bilayers under a mask (PRM), comprising at least one stair step cycle (Paragraphs [0054]-[0057] Figures 5-11), wherein each stair step cycle comprises: trimming the mas (Paragraph 2 layer (S1a) comprising: flowing a SiO2 gas into the plasma chamber wherein the SiO2 etching gas comprises a fluorocarbon, an inert bombardment gas (Ar); generating a plasma from the SiO2 etching gas; providing a bias and stopping the SiO12 layer etch (Paragraph [0058]) and etching a SiN layer (S1b) wherein the SiN layer is selectively etched with respect to the SiO2 layer and the mask, comprising: flowing a SiN etching gas into the plasma processing chamber, wherein the SiN etching gas comprises a hydrofluorocarbon and oxygen; generating a plasma from the SiN etching gas; providing a bias and stopping the SiN layer etch (Paragraphs [0058]-[0059] Table 1 discloses generating the plasma for both the silicon oxide etching and silicon nitride etching by generating a bias power). Yoshimura further discloses wherein the target object is a substrate comprising a multilayer film LM formed by laminating a plurality of alternating layers of a first layer L1 and a second layer L2 on a substrate wherein the substrate can be etched for a predetermined number of cycles until the desired number of stepped shape is formed on the edge portion of the multilayer film ML (Paragraphs [0054]-[0061], [0067]-[0071] Figure 11). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A) Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the 
Yoshimura does not explicitly disclose wherein the SiO2 etching gas comprises a hydrofluorocarbon, an inert bombardment gas and at least one of SF6 and NF3.
Kikuchi discloses a method for etching a silicon oxide layer using a dry etching gas comprising a fluorine containing hydrocarbon (hydrofluorocarbon), an inert gas and at least one gas selected from the group consisting of NF3 (Paragraphs [0022], [0037], [0043], [0069]-[0072], [0079]).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Yoshimura to include the NF3 as rendered obvious by Kikuchi because the reference of Kikuchi teaches that the additive of a case including NF3 the etching rate can be increased for improvement in productivity (Paragraphs [0069]-[0070]). 
With regards to claim 2, the modified teachings of Yoshimura renders obvious wherein the composition comprises a fluorocarbon, an inert bombardment gas (Ar) (Yoshimura Paragraph [0058]) and NF3 (Kikuchi Paragraph [0069]) and does not require oxygen which renders obvious wherein the SiO2 gas is oxygen free.
With regards to claim 4,
With regards to claim 5, the modified teachings of Yoshimura renders obvious wherein the hydrofluorocarbon in the SiN etching gas is at least one of CH2F2, CH3F and CHF2 (Yoshimura Paragraph [0059] discloses CH3F).
With regards to claim 6, the modified teachings of Yoshimura renders obvious wherein the bias during the etching of the SiN layer (200W) has a magnitude that is greater than or equal to a magnitude of the bias during the etching of the SiO2 layer (150W). (Yoshimura Table1).
With regards to claim 8, the modified teachings of Yoshimura renders obvious providing a pressure of 40mTorr during the etching of the SiN layer which overlaps Applicant’s claimed amount of greater than 30mTorr (Yoshimura Table 1). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I) The modified teachings of Yoshimura discloses wherein the pressure during the etching of the SiO2 layer is 20mTorr (Yoshimura Table 1) which although it does not explicitly overlaps Applicant’s claimed range of less than 20mTorr it is sufficiently close that such amount renders obvious Applicant’s claimed range absent a showing of unexpected results. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) MPEP 2144.05(I)
With regards to claim 9, the modified teachings of Yoshimura discloses wherein the etching the SiN layer is about 12 seconds for each cycle and the etching the SiO2 is 12 seconds for each cycle (Yoshimura Paragraph [0100], Table 7) which although it 
With regards to claim 10, the modified teachings of Yoshimura discloses wherein the etching the stack comprises a predetermined number of cycles including 7-8 cycles (Yoshimura Paragraphs [0061], [0074]) which renders obvious Applicant’s claimed amount of three to ten cycles. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claims 12-13, the modified teachings of Yoshimura discloses a gas supply unit GS connected to a gas supply for suppling gases including a flowing a hydrofluorocarbon gas with the SiN etching gas wherein the gas may be fed through a peripheral introducing unit 24 and a central introducing unit 22 (Yoshimura Paragraphs [0049]-[0053] Figure 1 gas supply unit GS hydrocarbon gas CH3F, peripheral introducing unit 24 and central introducing unit 22 Paragraph [0059] discloses hydrofluorocarbon etching gas comprising CH3F) which renders obvious wherein the flowing a SiN etching gas into the plasma processing chamber flows the hydrofluorocarbon through a center feed and a side feed, wherein the center feed includes one or more nozzles and the side feed includes one or more nozzles that are closer to sides of the substrate than a center of the substrate and wherein the one or .

Claims 1-3 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIMURA et al (U.S. Patent Application Publication 2015/0140822) in view of LEGOUIL et al (U.S. Patent 8,598,040).
With regards to claim 1, 3 and 11, Yoshimura discloses a method for forming a stair-step structure in a stack on a substrate in a plasma processing chamber, wherein the stack comprises a plurality of silicon oxide (L1) and silicon nitride (L2) bilayers under a mask (PRM), comprising at least one stair step cycle (Paragraphs [0054]-[0057] Figures 5-11), wherein each stair step cycle comprises: trimming the mas (Paragraph [0062] S3); and etching the stack in a plurality cycles wherein each cycle comprises etching a SiO2 layer (S1a) comprising: flowing a SiO2 gas into the plasma chamber wherein the SiO2 etching gas comprises a fluorocarbon, an inert bombardment gas (Ar); generating a plasma from the SiO2 etching gas; providing a bias and stopping the SiO12 layer etch (Paragraph [0058]) and etching a SiN layer (S1b) wherein the SiN layer is selectively etched with respect to the SiO2 layer and the mask, comprising: flowing a SiN etching gas into the plasma processing chamber, wherein the SiN etching gas comprises a hydrofluorocarbon and oxygen; generating a plasma from the SiN etching gas; providing a bias and stopping the SiN layer etch (Paragraphs [0058]-[0059] Table 1 discloses generating the plasma for both the silicon oxide etching and silicon nitride etching by generating a bias power). Yoshimura further discloses wherein the target object is a substrate comprising a multilayer film LM formed by laminating a prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the number of step cycles and bilayers to amounts including Applicant’s claimed amount of 20 cycles stair cycles and more than 60 bilayers in order to form the desired stepped shaped multilayer film as rendered obvious by Yoshimura. (Paragraphs [0067]-[0071] MPEP 2144.05(II)(A)).
Yoshimura does not explicitly disclose wherein the SiO2 etching gas comprises a hydrofluorocarbon, an inert bombardment gas and at least one of SF6 and NF3.
LeGouil discloses a method for etching a silicon oxide layer wherein the silicon oxide layer is a bilayer comprising silicon oxide and silicon nitride (Col. 7 lines 59-63) using a dry etching gas comprising a fluorine containing a hydrofluorocarbon , an inert gas and at least one gas selected from the group consisting of NF3 (Col. 4 lines 38-53) wherein the stack comprises at least 16 bilayers which overlaps Applicant’s claimed amount of more than 60 bilayers (Col. 6 lines 13-16, Col. 7 lines 43-50). In the case 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Yoshimura to include the NF3 as rendered obvious by LeGouil because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using the gas as rendered obvious by LeGouil. MPEP 2143D 
With regards to claim 2, the modified teachings of Yoshimura renders obvious wherein the composition comprises a fluorocarbon, an inert bombardment gas (Ar) (Yoshimura Paragraph [0058]), hydrofluorocarbon, NF3 (LeGouil Col. 4 lines 38-53) and does not require oxygen which renders obvious wherein the SiO2 gas is oxygen free.
With regards to claim 5, the modified teachings of Yoshimura renders obvious wherein the hydrofluorocarbon in the SiN etching gas is at least one of CH2F2, CH3F and CHF2 (Yoshimura Paragraph [0059] discloses CH3F).
With regards to claim 6, the modified teachings of Yoshimura renders obvious wherein the bias during the etching of the SiN layer (200W) has a magnitude that is greater than or equal to a magnitude of the bias during the etching of the SiO2 layer (150W). (Yoshimura Table1).
With regards to claim 7, the modified teachings of Yoshimura discloses wherein the wafer bias voltage can be ins a range of from 10 to 1000V (LeGouil Col. 3 lines 12-28) wherein the bias voltage can be adjusted in order to provide the desired power to prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the bias during the etching of the SiN layer to a magnitude including Applicant’s claimed amount of between 150 to 400 volts in order to provide the desired plasma power to provide the desired etching critical dimensions rendered obvious by the modified teachings of Yoshimura (LeGouil Col. 3 lines 12-28, Col 6 lines 38-51) Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05(II)(A)
With regards to claim 8, the modified teachings of Yoshimura renders obvious providing a pressure of 40mTorr during the etching of the SiN layer which overlaps Applicant’s claimed amount of greater than 30mTorr (Yoshimura Table 1). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a 
With regards to claim 9, the modified teachings of Yoshimura discloses wherein the etching the SiN layer is about 12 seconds for each cycle and the etching the SiO2 is 12 seconds for each cycle (Yoshimura Paragraph [0100], Table 7) which although it does not explicitly overlaps Applicant’s claimed range of less than 10 seconds for each cycle, it is sufficiently close that such amount renders obvious Applicant’s claimed range absent a showing of unexpected results. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) MPEP 2144.05(I)
With regards to claim 10, the modified teachings of Yoshimura discloses wherein the etching the stack comprises a predetermined number of cycles including 7-8 cycles (Yoshimura Paragraphs [0061], [0074]) which renders obvious Applicant’s claimed amount of three to ten cycles. In the case where the claimed ranges "overlap or 
With regards to claims 12-13, the modified teachings of Yoshimura discloses a gas supply unit GS connected to a gas supply for suppling gases including a flowing a hydrofluorocarbon gas with the SiN etching gas wherein the gas may be fed through a peripheral introducing unit 24 and a central introducing unit 22 (Yoshimura Paragraphs [0049]-[0053] Figure 1 gas supply unit GS hydrocarbon gas CH3F, peripheral introducing unit 24 and central introducing unit 22 Paragraph [0059] discloses hydrofluorocarbon etching gas comprising CH3F) which renders obvious wherein the flowing a SiN etching gas into the plasma processing chamber flows the hydrofluorocarbon through a center feed and a side feed, wherein the center feed includes one or more nozzles and the side feed includes one or more nozzles that are closer to sides of the substrate than a center of the substrate and wherein the one or more nozzles of the side feed flow hydrofluorocarbon in a direction from the sides of the substrate towards the center of the substrate.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIMURA et al (U.S. Patent Application Publication 2015/0140822) in view of KIKUCHI et al (U.S. Patent Application Publication 2014/0302683), as applied to claims 1-6 and 8-13, in further view of SURLA et al (U.S. Patent Application Publication 2015/0371869).
With regards to claims 14-15,
However the modified teachings of Yoshimura are silent as to wherein the etching of the SiN layer has a SiN to SiO2 selectivity in the range of 2:1 to 4:1 and wherein the SiO2 does not selectively etch the SiO2 layer with respect to the SiN layer. 
Surla discloses a plasma etching method comprising etching a silicon containing film such as silicon oxide and silicon nitride wherein the method selectively etches the silicon nitride layer from the silicon oxide layer (Paragraph [0076]) and etches both the silicon oxide and silicon nitride layer at similar etch rates; the silicon containing film being alternating silicon oxide and silicon nitride layers (Paragraphs [0069], [0076], [0083],-[0084]) rendering obvious wherein the SiO2 etch does not selectively etch the SiO2 layer with respect to the SiN layer; and wherein selectivity means a ratio of etch rate of one material to another is an etch rate of greater than 1:1 (Paragraph [0154]) rendering obvious wherein the etching of the SiN layer has a SiN to SiO2 selectivity in the range of 2:1 to 4:1; and wherein the layers may be etch with a composition comprising a hydrofluorocarbon (Paragraph [0194]), an inert gas (Paragraph [0223]) and fluorine containing gas (Paragraph [0231]) wherein the flow of components can be adjusted to etch the desired aperture (Paragraph [0233]). 
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify he modified teachings of Yoshimura to include the selectivity as rendered obvious by the teachings of Surla because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using the selectivities as rendered obvious by the teachings of Surla. MPEP 2143D

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713